t c memo united_states tax_court jeffrey a spinner and alyse s spinner petitioners v commissioner of internal revenue respondent docket no 18506-15l filed date jeffrey a spinner and alyse s spinner pro sese luanne s dimauro for respondent memorandum opinion vasquez judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of a determination by respondent to sustain the filing of a notice_of_federal_tax_lien nftl all section references are to the internal_revenue_code in effect at all continued respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain this collection action was proper as a matter of law we agree and will grant the motion background the following facts are derived from the parties’ filings in this case petitioners resided in new york at the time they filed their petition the lien at issue relates to petitioners’ federal_income_tax liability for petitioners timely filed a return for respondent conducted an examination of that return and issued a notice_of_deficiency based on that examination petitioners subsequently filed a petition with this court seeking redetermination the petition however was untimely and we therefore dismissed the case for lack of jurisdiction respondent assessed the additional tax and interest due as well as a sec_6662 accuracy-related_penalty in an effort to collect this outstanding liability respondent filed an nftl and sent petitioners a letter notice_of_federal_tax_lien filing and your continued relevant times and all rule references are to the tax_court rules_of_practice and procedure right to a hearing under sec_6320 petitioners timely requested a cdp hearing seeking an installment_agreement and withdrawal of the nftl on date the settlement officer assigned to the case wrote a letter to petitioners scheduling a telephone conference for date petitioners failed to call the settlement officer at the scheduled time consequently the settlement officer issued a last chance letter giving petitioners an additional days to submit any information they wished to be considered several days later the settlement officer received a voicemail message from mr spinner stating he had only just received the first letter scheduling the may telephone conference and that he would like another opportunity for a conference consequently the settlement officer issued a letter scheduling a second telephone conference for date the settlement officer also tried several times to return mr spinner’s telephone call but he was unable to reach him petitioners failed to call in for the second telephone conference the settlement officer reviewed the administrative file including a collection information statement petitioners submitted in a prior cdp hearing and determined that petitioners could satisfy the liability in full via equity in assets and or an installment_agreement the settlement officer subsequently closed the case and sent petitioners a notice_of_determination sustaining the nftl filing petitioners timely sought review in this court petitioners’ sole assignment of error set forth in their petition is that they were not provided with timely notice of the scheduled hearing respondent moved for summary_judgment petitioners did not appear at calendar call however the case was recalled later in the week and mr spinner made an appearance he alleged that he had not received a copy of respondent’s motion or any notices that the case had been set for trial although we were skeptical of mr spinner’s assertions we allowed petitioners an additional days to file a written response to the motion petitioners failed to file a response i summary_judgment and standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts showing that there is a genuine dispute for trial rule d consequently we cannot simply adopt as true facts that are alleged in a petition neth v commissioner tcmemo_2010_95 slip op pincite rather opponents to a motion for summary_judgment must submit affidavits or other documents demonstrating a genuine issue for trial id sec_6330 does not prescribe the standard of review that this court should apply in reviewing an administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the commissioner’s determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability in a cdp proceeding only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability petitioners received a notice_of_deficiency for and are therefore precluded from challenging their underlying liability in this proceeding accordingly we review the settlement officer’s actions for abuse_of_discretion because petitioners failed to respond to the motion for summary_judgment the court could enter a decision against them for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication ii analysis in deciding whether the settlement officer abused his discretion in sustaining the nftl filing we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 after reviewing the administrative record we conclude that the settlement officer verified that the requirements of applicable law and administrative procedure were met we also conclude that the settlement officer appropriately balanced the need for efficient collection with petitioners’ interests the only issue for us to decide is whether petitioners raised any issue that has merit petitioners’ only assignment of error in their petition is that the settlement officer did not give them timely notice of the scheduled hearing we find this argument unpersuasive the administrative record shows that the settlement officer made numerous attempts to contact petitioners and apprise them of the scheduled conference the settlement officer attempted to contact mr spinner by telephone but those calls went unanswered furthermore the settlement officer mailed several letters to petitioners notifying them of the scheduled conference while mr spinner argued at the hearing that he did not timely receive the letter scheduling the first conference he did not deny receipt of the subsequent letter scheduling the second conference once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail himself of it the commissioner may proceed to make a determination based on the case file see eg oropeza v commissioner tcmemo_2008_94 slip op pincite aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 slip op pincite aff’d 130_fedappx_934 9th cir on the record before us we find that petitioners were given a reasonable opportunity for a hearing but failed to avail themselves of it finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the collection action in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
